Curia, per Johnson, Ch.
The court agree that by the rule adopted by the court, in analogy to the statute of limitations, the demand of the complainant against the defendants, is barred, and on that ground, concur in the decree of the circuit court. The question as to the presumption of payment arising from the lapse of time, is not, therefore, necessary to the decision of the case, and the court have declined expressing any opinion as to its merits.
Appeal dismissed.
Harper, Dunkin and Johnston, Chancellors, concurred.